DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 7/8/2022 has been entered.

Formal Matters
Applicant’s response and amendments filed 7/8/2022 which amended claim 1, and cancelled claims 2-4, has been entered.  Claim 1 is pending and has been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections – Withdrawn
The rejection to claims 2-4 under 35 U.S.C. § 101 has been withdrawn in view of the cancellation of these claims.
The rejection to claims 1-4 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claims 2-4.
The rejection to claims 2-4 under 35 U.S.C. § 103 as obvious over Kimura (U.S. Patent No. 6,042,823; 2000), further in view of Davidson (U.S. PGPUB 2008/0213241; 2008) has been withdrawn in view of the cancellation of these claims.
Claim Rejection - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.  This rejection has been maintained.
In view of the analysis below, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception indicated for claim 1, below.  
The claim is analyzed for eligibility in accordance with its broadest reasonable interpretation.  Claim 1 is directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claim 1 is directed to a product, a composition.  With regard to the judicial exception, claim 1 is directed to an enzyme composition for regulating sugar metabolism consisting of glucoamylase, sucrase, lactase, glucose oxidase, transglucosidase, catalase, one or more amylases selected from α-amylase and β-amylase, and a pharmaceutically acceptable carrier, a sitologically acceptable carrier or a feed acceptable carrier. 
In view of the above, the claimed invention, a composition that comprises enzymes typically found in the gastrointestinal tract of animals or from plants, is directed to one or more judicial exceptions, a natural product.  Further, since the carrier is generic, the carrier is broadly interpreted as water, also a natural product (Step 2A, prong one: Yes). 
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Claim 1 recites a composition, where the composition comprises at least one or more enzymes from the indicated enzymes and a generic carrier (interpreted as water), where there are no other components in the composition.  
In view of the above, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application since the material (i.e., the enzyme composition with water) is a natural product which includes enzymes that are found in nature (e.g., the gastrointestinal tract of animals or from plants; Step 2A, prong two:  No). 
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In addition to the Step 2A, prong 2 analysis and natural principles (i.e., natural products), claim 1 does not set forth other elements to render the claims significantly more than the judicial exception.  In addition to the natural products, a compound with such enzymes (or additional enzymes in the dependent claims) and water (a generic carrier) were well-understood, routine and within conventional practices in the art prior to the time of invention (see the rejection under 35 U.S.C. § 103, below; expressly incorporated herein).  
In view of the above and considered as a whole, the claimed invention is simply a composition that comprises enzymes from such sources as the gastrointestinal tract of animals or from plants and water.  Viewed individually and in their context within the claim as a whole, the claim elements such as enzymes and water are well understood and routinely used materials that are natural products that do not provide meaningful limitations to the invention to sufficiently transform the nature of claim 1 and therefore do not constitute or result in something “significantly more” than the judicial exception indicated for claim 1.  Accordingly, such elements discussed above are not significantly more than the indicated judicial exceptions (Step 2B: NO).
In view of the above, claim 1 fails Step 2A, prong two, and Step 2B since the claim provides an enzyme-water composition where each component is a natural product that are  well-understood, routine and conventional materials used in the art that do not provide meaningful limitations to the invention to sufficiently transform the nature of claim 1, they therefore do not constitute or result in something “significantly more.” 
Accordingly, claim 1 is directed to an exception (Step 2A: YES) and since the claim does not include any additional features that could add significantly more to the exception as discussed above (Step 2B: NO), the claim does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.

Response to Arguments
Applicant argues that the composition (consisting of glucoamylase, sucrase, lactase, glucose oxidase, transglucosidase, catalase, one or more amylases selected from α-amylase and β-amylase, and a pharmaceutically acceptable carrier, a sitologically acceptable carrier or a feed acceptable carrier) is not be directed to a judicial exception (Reply, page 4).  
Applicant’s arguments have been fully considered and found not persuasive.  As noted in the above rejection, claim 1 is directed to a composition that comprises enzymes typically found in the gastrointestinal tract of animals or from plants, which is directed to one or more judicial exceptions, a natural product.  Further, since the carrier is generic, the carrier is broadly interpreted as water, also a natural product.  Further, the claimed invention does not recite additional elements that integrate the judicial exception into a practical application since the material (i.e., the enzyme composition with water) is a natural product which includes enzymes that are found in nature (e.g., the gastrointestinal tract of animals or from plants).  The addition of the generic carrier does not transform the composition that consists of enzymes and the carrier (water), where the enzymes will still have the same function and properties in combination as they do separately, which is enzymatic activities that degrade oligosaccharides into sugars, which does not make the composition markedly different than their individual components (isolated or not).  
Further, as noted above, viewed individually and in their context within the claim as a whole, the claim elements such as enzymes and water are well understood and routinely used materials that are natural products that do not provide meaningful limitations to the invention to sufficiently transform the nature of claim 1 and therefore do not constitute or result in something “significantly more” than the judicial exception indicated for claim 1.  
Accordingly, the rejection is maintained.

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. § 103 as obvious over Kimura et al. (U.S. Patent No. 6,042,823; 2000; cited in the IDS dated 5/6/2020), further in view of Davidson et al. (U.S. PGPUB 2008/0213241; 2008).  This rejection has been maintained.
Regarding claim 1, Kimura teaches an enzyme composition which comprises enzymes capable of forming an oligosaccharide having a physiological activity in the living body (column 1, lines 5-7; i.e., suppress formation and absorption of blood sugar increasing components; column 8, lines 52-56; claim 6).
Kimura teaches that the enzyme which can exert its action in the living body and also can synthesize an oligosaccharide in the living body by acting upon a substrate component ingested as a food material, any enzyme can be used with as long as it can exert its action in the environment of the living body (column 2, lines 48-52; i.e. the enzymes are active enzymes).
Kimura teaches an enzyme composition that comprises one or more enzymes that have such an activity (i.e., a physiological activity that is an effect that suppresses blood sugar increase in diabetes patients) where the enzymes include various types of glycosyltransferases (such as transglucosidase, α-glucosidase, also known as glucoamylase), invertase and levansucrase (both of which are sucrases; column 3, lines 8-19; column 4, line 67; column 5, lines 1-2; claims 1, 3, 4 and 6; i.e., an enzyme composition that regulates sugar metabolism). 
It is noted that claim 1 now indicates a “sucrase derived from Saccharomyces cerevisiae.”   With regard to the limitation directed to the source of the sucrase, the source is considered to be a product-by-process limitation (i.e., the process by which the sucrase was made, made in Saccharomyces cerevisiae).  There is no indication in the instant specification that the source of the sucrase provides any physical, structural or functional difference as compared to any sucrase.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the sucrase has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the sucrase, rather any sucrase would appear to read on the sucrase provided in the preparation.  As such instant claim 1 is interpreted as a product by process limitation.  
Kimura also teaches that additionally, an amylase (e.g., α-amylase) can also be part of the composition (column 2, lines 9-10 and 29-30; column 4, lines 20-24; column 5, line 2; claim 1; Fig. 3).  
Kimura also teaches that the enzymes can be made into an enzyme composition by blending them with other effective components (column 5, lines 3-5).  The composition can be used in any dosage form such as powders, granules, solutions, solids or capsules (column 5, lines 11-15).  
It is noted that with regard to the preamble for claim 1 (i.e., an “enzyme composition for regulating sugar metabolism”), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP § 2111.02).  A preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP § 2111.02).  
Although Kimura teaches the above enzyme composition (i.e., the composition comprises glycosyltransferases (i.e., transglucosidase and glucoamylase), and sucrases), including that the composition can comprise α-amylase; column 2, lines 9-10 and 29-30; column 4, lines 20-24; claim 1; Fig. 3), as well that the enzymes can be made into an enzyme composition by blending them with other effective components and be in any dosage form such as powders, granules, solutions, solids or capsules, Kimura does not teach that the composition has a glucose oxidase, catalase, and that the composition has all six enzymes (i.e., glucoamylase, sucrase, lactase, glucose oxidase, transglucosidase and catalase) with a pharmaceutically acceptable carrier, a sitologically acceptable carrier or a feed acceptable carrier.
Davidson teaches compositions for treating digestive disorders (e.g., diabetes) where the composition comprises a microbial or plant protease enzyme, a lipase enzyme, a digestive enzyme, a pharmaceutically acceptable carrier, excipient, adjuvant, and/or vehicle (paragraphs 19, 20, and 37; claims 13, 34 and 56).  
Davidson also teaches that the pharmaceutical compositions can be administered in dosage forms containing conventional nontoxic pharmaceutically acceptable carriers, where the carriers may be prepared from a wide range of materials including, among others, diluents, lubricants, disintegrants and buffers (paragraphs 19, 20,  45 and 50; claims 64 and 65).
Davidson further teaches that the digestive enzyme can include amylase, invertase (invertase is also known as sucrase), sucrase, lactase, α-amylase, β-amylase, amyloglucosidase (i.e., glucoamylase), catalase, glucose oxidase, where the above digestive enzymes can be used in combination in the composition and may be from a plant, animal, or microorganism source (paragraphs 19 and 36; claims 13 and 34).  
A person of ordinary skill in the art would have been motivated to add the additional digestive enzymes and pharmaceutically acceptable carriers from Davidson to the Kimura enzyme composition since both references teach the use of overlapping digestive enzyme compositions where such compositions treat the same digestive disorders (diabetes), where Kimura teaches an enzyme composition that comprises one or more enzymes that has an effect that suppresses blood sugar increase in diabetes patients, where the composition includes transglucosidase, α-glucosidase, invertase and levansucrase (sucrases), while Davidson also teaches compositions for treating digestive disorders (e.g., diabetes) in which the composition comprises a microbial or plant protease enzyme, a lipase enzyme, and digestive enzymes that include amylase, invertase, sucrase, lactase, α-amylase, β-amylase, amyloglucosidase (i.e., glucoamylase), catalase, and glucose oxidase, where the above digestive enzymes can be used in combination in the composition along with a pharmaceutically acceptable carrier (see the above paragraphs regarding intended uses of a composition within the preamble; expressly incorporated herein).
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the additional digestive enzymes (and a pharmaceutically acceptable carrier) from Davidson to the Kimura enzyme composition since both references teach the use of overlapping digestive enzyme compositions where such compositions treat the same digestive disorders (diabetes), and in doing so, provides an advantage to the Kimura composition by providing a broader enzyme composition with additional digestive enzymes and pharmaceutically acceptable carriers to add a broader spectrum effect that suppresses blood sugar increase in diabetes patients with different pharmaceutically acceptable carrier formulations.
It is submitted that based on the above, the use of digestive enzymes within an enzyme composition (with a pharmaceutically acceptable carrier) for the suppression of blood sugar increases in diabetes patients is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the compositions taught within Kimura with the composition in Davidson for the purpose of maximizing the benefits of known digestive enzyme compositions within a single composition with different pharmaceutically acceptable carriers.  Combinations of multiple products (i.e., digestive enzyme compositions with a pharmaceutically acceptable carrier) each known to have the same effect (i.e., digestive enzyme activities to treat diabetes) to produce a final product (a broad spectrum digestive enzyme composition formulated with a pharmaceutically acceptable carrier) having the same effect (i.e., digestive enzymes that form oligosaccharides having a physiological activity such as suppressing blood sugar increase in diabetes patients) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
With regard to the limitation “wherein the enzyme composition regulates the sugar metabolism by reducing glucose” in claim 1, in view of the combined teachings of Kimura and Davidson and the rationale for obviousness (expressly incorporated herein), where Kimura and Davidson teach the same enzymes within the composition, the composition would innately regulate the sugar metabolism by reducing glucose.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant’s arguments (Reply, pages 5-7), have been fully considered and found not persuasive in view of the above combined teachings and rationale for obviousness (expressly incorporated herein).  The response to arguments from the Office Action dated 4/22/2022 is expressly incorporated herein.  
Applicant argues that in view of amended claim 1 and the transitional phrase “consisting of,” Kimura and Davidson do not teach or suggest all of the claimed enzymes within claimed composition (Reply, page 5), which is not persuasive in view the combined teachings of Kimura and Davidson and the rationale for obviousness.  As noted in the rationale, a person of ordinary skill in the art would have been motivated to add the additional digestive enzymes and pharmaceutically acceptable carriers from Davidson to the Kimura enzyme composition since both references teach the use of overlapping digestive enzyme compositions where such compositions treat the same digestive disorders (diabetes), where Kimura teaches an enzyme composition that comprises one or more enzymes that has an effect that suppresses blood sugar increase in diabetes patients, where the composition includes transglucosidase, α-glucosidase, invertase and levansucrase (sucrases), while Davidson also teaches compositions for treating digestive disorders (e.g., diabetes) in which the composition comprises a microbial or plant protease enzyme, a lipase enzyme, and digestive enzymes that include amylase, invertase, sucrase, lactase, α-amylase, β-amylase, amyloglucosidase (i.e., glucoamylase), catalase, and glucose oxidase, where the above digestive enzymes can be used in combination in the composition along with a pharmaceutically acceptable carrier (see the above combined teachings and rationale for obviousness; expressly incorporated herein, including In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06).  
Applicant further argues that it is well known that levansucrase is an enzyme that transfers the fructosyl group of sucrose, while the claimed sucrase derived from Saccharomyces cerevisiae does not have such functional feature (i.e., Saccharomyces cerevisiae does not produce levansucrase; Reply, page 6).  Applicant also argues (Reply, page 6) that since levansucrase of Kimura is not specified in instant claim 1, Kimura should be excluded as a prior art based on the claimed transitional phrase "consisting of."
Applicant’s arguments have been fully considered and found not persuasive.  As noted in the above rejection, the limitation “sucrase derived from Saccharomyces cerevisiae” is directed to the source of the sucrase, where the source is considered to be a product-by-process limitation (i.e., the process by which the sucrase was made, made in Saccharomyces cerevisiae).  
There is no indication in the instant specification that the source of the sucrase provides any physical, structural or functional difference as compared to any sucrase.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the sucrase has been produced is not sufficiently detailed in the claim or specification so as to impart any unique structural/chemical properties to the sucrase, rather any sucrase would appear to read on the sucrase provided in the preparation.  As such instant claim 1 is interpreted as a product by process limitation.  
It is additionally noted that Kimura teaches invertase and levansucrase, which are both sucrases (column 2, line 10, column 3, line 46; lines 8-19; column 4, line 55; claims 1, 4 and 20).  Further, Davidson also teaches sucrase in general and indicates that sucrase is synonymous to sucrase (paragraphs 19 and 36; claims 13 and 34).  In view of the above regarding the product by process limitation, since both Kimura and Davidson teach sucrases in the composition, and there is no indication in the instant specification that the source of the sucrase provides any physical, structural or functional difference, both Kimura and Davidson teach a sucrase.
In response to Applicant’s arguments concerning Saccharomyces cerevisiae does not produce levansucrase (Reply, page 6), this is not persuasive in view of the evidence provided from Ko et al. (Journal of Industrial Microbiology & Biotechnology Vol. 46, pp. 1611–1620; 2019) which indicates that engineered Saccharomyces cerevisiae produce levansucrase (Abstract, page 1612, column 2), where Applicant’s claim limitation does not exclude engineered yeasts.  Additionally, with regard to invertase, Zhang et al. (Applied Microbiology and Biotechnology), Vol. 100 pp. 6375–6383; 2016) provides evidence that invertase is also known as sucrase and is produced in Saccharomyces cerevisiae (Abstract; page 6376, column 1, paragraph 2).  In view of the above, Kimura and Davidson do teach sucrase within the composition, regardless of the source.
With regard to Applicant arguments concerning Davidson (Reply, page 6), they have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Davidson need not teach what has already been taught by Kimura.  Both references teach the use of enzymes within their enzyme compositions to treat digestive disorders (e.g., diabetes) that have an effect that suppresses blood sugar increase in diabetes patients (see the above combined teachings and rationale for obviousness; expressly incorporated herein, including In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06).  
With regard to Applicant’s argument regarding synergistic effects (i.e., unexpected results; Reply, pages 7-8), this is also found not persuasive for reasons of record, where the results appear to be additive where by adding more enzyme (i.e., enzymes that have activity against glucose) into the test solutions, it would be expected that based on additional amount of enzyme, or, the individual enzyme activity of each enzyme, there would be further reduction of glucose, as opposed to glucose reduction from one enzyme.  Therefore, the results are not unexpected.
Accordingly, the rejection has been maintained.

Conclusion
No claims are allowed.  No claims are free of the art.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first Action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631